      Case 1:20-cv-03121-JTR      ECF No. 24   filed 08/16/21   PageID.1114 Page 1 of 2




 1                                                                              FILED IN THE
                                                                            U.S. DISTRICT COURT
 2                                                                    EASTERN DISTRICT OF WASHINGTON



 3                         UNITED STATES DISTRICT COURT Aug 16, 2021
 4                        EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK     C




 5
     HILDA H.,                                     No. 1:20-CV-3121-JTR
 6
 7                        v.                       ORDER GRANTING STIPULATED
 8                                                 MOTION FOR REMAND
     KILOLO KIJAKAZI, ACTING                       PURSUANT TO SENTENCE FOUR
 9   COMMISSIONER OF SOCIAL                        OF 42 U.S.C. § 405(g)
     SECURITY,1
10
11                   Defendant.
12
13         BEFORE THE COURT is the parties’ stipulated motion to remand the
14   above-captioned matter to the Commissioner for additional administrative
15   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 23.
16   Attorney D. James Tree represents Plaintiff; Special Assistant United States
17   Attorney Benjamin J. Groebner represents Defendant. The parties have consented
18   to proceed before a magistrate judge. ECF No. 6. After considering the file and
19   proposed order, IT IS ORDERED:
20         1.       The parties’ Stipulated Motion for Remand, ECF No. 23, is
21   GRANTED. The above-captioned case is REVERSED and REMANDED to the
22   Commissioner of Social Security for further administrative action pursuant to
23   sentence four of 42 U.S.C. § 405(g).
24
25         1
               Kilolo Kijakazi became the Acting Commissioner of Social Security on
26   July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
27   Kilolo Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No
28   further action need be taken to continue this suit. See 42 U.S.C. § 405(g).

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
      Case 1:20-cv-03121-JTR      ECF No. 24     filed 08/16/21   PageID.1115 Page 2 of 2




 1           On remand, the Administrative Law Judge (ALJ) shall do the following:
 2   (1) further develop the record, hold a de novo hearing, and issue a new decision;
 3   (2) reconsider the medical evidence, including the opinions of Patrick Metoyer,
 4   Ph.D., and J. Cho., M.D.; and (3) reconsider Plaintiff’s impairments at steps two
 5   and three, Plaintiff’s residual functional capacity, Plaintiff’s statements, the lay
 6   witness evidence, and, if necessary, Plaintiff’s ability to work at steps four and
 7   five.
 8           2.    Judgment shall be entered for PLAINTIFF.
 9           3.    Plaintiff’s Motion for Summary Judgment, ECF No. 20, is
10   STRICKEN AS MOOT.
11           4.    An application for attorney fees and costs may be filed by separate
12   motion.
13           IT IS SO ORDERED. The District Court Executive is directed to enter this
14   Order, forward copies to counsel, and CLOSE THE FILE.
15           DATED August 16, 2021.
16
17                                 _____________________________________
                                             JOHN T. RODGERS
18                                  UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
